DETAILED ACTION
Elections of species
Claim 22 is rejected. Thus, non-elected claims 4, 7-9, 11, 21, 24-27, 29-33 are still withdrawn. They may be rejoined in the future if all pending claims are put into condition for allowance.

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are not persuasive. Applicants amended claim 22 in a way that removed limitations from its previous scope and incorporated claim 28. Because claims 18, 22, and 28 were previously rejected, this did not put the claims in condition for allowance. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2013/0061915 A1 (“Myong”).

Myong teaches:

    PNG
    media_image1.png
    412
    283
    media_image1.png
    Greyscale



22. A method of making a photodetection film (see e.g. Figs. 2 or 4; rotate by 180 degrees for the claimed “upper” and “lower” limitations) comprising: 
forming a lower photodiode layered member 900 (see e.g. Figs. 2 or 4) on a substrate 700, which includes 
forming a lower first-type semiconductor layer 530 (n-type, para 80) on the substrate, 
forming a lower intrinsic semiconductor layer 520 (para 80) on the lower first-type semiconductor layer, and 
forming a lower second-type semiconductor layer 510 (para 80) on the lower intrinsic semiconductor layer; and 

forming an upper photodiode layered member 800 on the lower photodiode layered member, which includes 
forming an upper first-type semiconductor layer 500 (n-type, para 78) on the lower second-type semiconductor layer of the lower photodiode layered member, 
forming an upper intrinsic semiconductor layer 400 (para 78) on the upper first-type semiconductor layer, and 
forming an upper second-type semiconductor layer 300 (p-type, para 78) on the upper intrinsic semiconductor layer, 

forming an upper optical film 200 (para 73, 75, “transparent electrode” that may be a “transparent conductive oxide”, having “an unevenness may be formed on the surface” thereof that “improves light trapping effect”, para 75) on the upper second-type semiconductor layer of the upper photodiode layered member for reducing an amount of reflection of light from a top surface of the upper second-type semiconductor layer or a refraction angle of light in the upper second-type semiconductor layer (“for reducing…” is an intended result; the material of the layer 200 is the same material as disclosed by the applicant - ZnO, SnO2, IZO - and thus the physical properties would be expected to be the same. Thus, it is clear that such a layer would provide the claimed intended results, because the materials of 300 and of 200 are identical, so that at least the refraction angle limitation would be met, as refraction angles are determined solely by the indexes of refraction of the two materials, and the materials are the same in the references and in the disclosed application),

wherein the upper optical film is made from an oxygen-containing compound selected from a group consisting of 
silicon oxide having a formula of SiOx, x being not less than 1, 
niobium pentaoxide (Nb2O5), 
zinc oxide (ZnO) (para 73, 75), 
indium tin oxide (ITO), 
titanium dioxide (TiO2), 
aluminum-doped zinc oxide (AZO),
indium gallium zinc oxide (IGZO), 
tin dioxide (SnO2) (para 73, 75), 
fluorine-doped tin oxide (FTO) 
and combinations thereof, 

using one of CVD techniques (para 75) and sputtering.  




Furthermore, while not currently claimed, Myong teaches limitations of claim 18 previously claimed: 
each of the lower and upper second-type semiconductor layers is formed into one of a p-type semiconductor layer and an n-type semiconductor layer (see above), 
each of the lower and upper first-type semiconductor layers being formed into the other one of the p-type semiconductor layer and the n-type semiconductor layer (see above); and 

wherein 
the upper intrinsic semiconductor layer has an amorphous silicon structure (“hydrogenated intrinsic amorphous silicon layer … 400”, para 81), 
the lower intrinsic semiconductor layer having a structure selected from
a microcrystalline silicon structure (“520 is also a hydrogenated microcrystalline silicon… layer”, para 80), 
a microcrystalline silicon-germanium structure, and 
a non-crystalline silicon-germanium structure.  

Allowable Subject Matter
Claim(s) 1-3 and 12-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim 1, 5, 12, or 18. See the previous office action. Applicant has amended claims 1, 5, 12, and 18 to include the previously-indicated allowable scope.

The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/Primary Examiner, Art Unit 2819